



Employment Agreement
This Employment Agreement (the "Agreement") is made and entered into as of
August 19, 2016, by and between Michael D. Burger (the "Executive") and Electro
Scientific Industries, Inc., an Oregon corporation (the "Company").
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.Term. The Executive's employment hereunder shall be effective as of October 3,
2016 (the "Effective Date"). The period during which the Executive is employed
by the Company hereunder is hereinafter referred to as the "Employment Term."


2.Position and Duties.


2.1Position. During the Employment Term, the Executive shall serve as the
President and Chief Executive Officer of the Company, reporting to the Board of
Directors (the "Board"). In such position, the Executive shall have such duties,
authority, and responsibility as shall be determined from time to time by the
Board, which duties, authority, and responsibility are consistent with the
Executive's position. The Executive shall also serve as a member of the Board
for no additional compensation.


2.2Duties. During the Employment Term, the Executive shall devote substantially
all of his business time and attention to the performance of the Executive's
duties hereunder and will not engage in any other business, profession, or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, the Executive will
be permitted to (a) with the prior written consent of the Board (which consent
will not be unreasonably withheld or delayed) act or serve as a director,
trustee, committee member, or principal of any type of business, civic, or
charitable organization as long as such activities are disclosed in writing to
the Company's Chief Financial Officer and do not violate the Company's Code of
Conduct and the Executive does not serve on the board of directors of more than
one public company (in addition to the Company), and (b) purchase or own less
than five percent (5%) of the publicly traded securities of any corporation;
provided that, such ownership represents a passive investment and that the
Executive is not a controlling person of, or a member of a group that controls,
such corporation; provided further that, the activities described in clauses (a)
and (b) do not interfere with the performance of the Executive's duties and
responsibilities to the Company as provided hereunder, including, but not
limited to, the obligations set forth in Section 2 hereof.


3.Place of Performance. The principal place of Executive's employment shall be
the Company's principal executive office currently located in Portland, Oregon;
provided that, the Executive may be required to travel on Company business
during the Employment Term.









--------------------------------------------------------------------------------





4.Compensation.


4.1Base Salary. The Company shall pay the Executive an annual rate of base
salary of $575,000 in periodic installments in accordance with the Company's
customary payroll practices and applicable wage payment laws, but no less
frequently than monthly. The Executive's base salary shall be reviewed at least
annually by the Board and the Board may, but shall not be required to, increase
the base salary during the Employment Term. The Executive's annual base salary,
as in effect from time to time, is hereinafter referred to as "Base Salary".


4.2Annual Bonus.  


i.For each complete fiscal year of the Employment Term, the Executive shall be
eligible to receive an annual bonus under the Company's Management Incentive
Plan (the "Annual Bonus"). As of the Effective Date, the Executive's annual
target bonus opportunity shall be equal to 100% of Base Salary (the "Target
Bonus"), based on the achievement of performance goals established by the
Compensation Committee of the Board (the "Compensation Committee") (which, in
the case of fiscal 2017, were established in May 2016 and have been provided to
Executive); provided that, depending on results, the Executive's actual bonus
may be higher or lower than the Target Bonus, as determined by the Compensation
Committee when it established the performance goals. If the Company achieves
superior performance goals established by the Compensation Committee, then the
Executive shall be eligible to receive an Annual Bonus not to exceed 200% of
Base Salary. If threshold performance goals are not achieved, then the Executive
shall not receive an Annual Bonus for such fiscal year. For the period beginning
on the Effective Date and ending on the last day of the applicable fiscal year,
the Executive shall be eligible to receive a bonus equal to the greater of (i)
$287,500 or (ii) a prorated Annual Bonus (calculated as the Annual Bonus that
would have been paid for the entire fiscal year multiplied by 0.5).


ii.The Annual Bonus, if any, is expected to be paid within two and a half (2
1/2) months after the end of the applicable fiscal year and in accordance with
the Company’s policies for making payments under the Management Incentive Plan,
but in any event will be paid by the end of the calendar year in which ends the
fiscal year with respect to which the Annual Bonus is earned.


iii.Except as otherwise provided in this Section 4.2 and Section 5, the Annual
Bonus will be subject to the terms of the Company's Variable Pay Plan (a copy of
which has been provided to Executive). The Annual Bonus will be paid to the
Executive if he is employed by the Company on the last day of the applicable
fiscal year.


iv.Notwithstanding any provision of this Section 4.2 to the contrary, the Board
and the Compensation Committee have the discretion to (i) reduce the amount
payable under or cancel the Management Incentive Plan at any time, and (ii)
modify the Management Incentive Plan, including to reduce the percentage of
Executive's salary representing the target bonus, with respect to future fiscal
years.







--------------------------------------------------------------------------------





4.3Equity Awards.


i.In consideration of the Executive entering into this Agreement and as an
inducement to join the Company, on the Effective Date, the Company will grant
the following equity awards to the Executive pursuant to the Company's 2004
Stock Incentive Plan (the "Plan") or, in whole or in part, as inducement grants
outside of the Plan but on substantially equivalent terms as grants under the
Plan, as determined by the Compensation Committee: (i) a number of time-based
restricted stock units ("TRSUs") equal to $1,200,000 divided by the closing
price of the Company's Common Stock on the trading day immediately prior to the
day Executive's hire is publically announced (the "Announcement Day Price"),
rounded down to the nearest whole share, which shall vest 25% on each of the
first four anniversaries of the Effective Date, and (ii) a number of
performance-based restricted stock units ("PRSUs"), at target, equal to
$1,300,000 divided by the Announcement Day Price, rounded down to the nearest
whole share, which shall vest based on the total shareholder return of the
Company's Common Stock as compared to the Russell 2000 Index over the three-year
period following the Effective Date, and otherwise on the same terms as the
PRSUs awarded to the Company's executives in May 2016 (including a 200% vesting
maximum and performance measured annually with vesting and payment at the end of
the three-year period and total return for both the Common Stock and the index
based on the average closing price for the 20 trading days preceding the
applicable measurement date). All other terms and conditions of such awards
shall be governed by the terms and conditions of the Plan (or, if the awards are
inducement grants outside of the Plan, terms and conditions substantially
similar to the Plan) and the applicable award agreements. If such awards are
inducement grants outside of the Plan, the Company shall register the shares
covered by such awards pursuant to a registration statement on Form S-8 such
that the Form S-8 is effective before such awards are granted; and


ii.The Executive shall be eligible to receive annual equity awards under the
Plan or any successor plan beginning in May 2017. The Company intends to grant
awards in May 2017 to Executive with a value of approximately $1,000,000, with
half of the value being in time-based awards and half of the value being in
performance-based awards, provided that this ratio may be adjusted slightly to
increase the percentage of performance-based awards if the Compensation
Committee deems it appropriate in order to improve the Company's compensation
score with Institutional Shareholder Services. The value of these awards will be
based on the same valuation method used for other annual grants made at the
time. The Company will not be obligated to make these May 2017 grants if on or
before the applicable grant date either (i) the Company has delivered to the
Executive the notice described in that last paragraph of Section 5.1(b) finding
that Executive has engaged in conduct constituting Cause and the Executive has
not cured such acts if reasonably subject to cure or (ii) a Change in Control
has occurred or the Company has entered into a definitive agreement which will
result in a Change in Control. If the number of shares subject to the awards to
be granted pursuant to this Section 4.3(b) exceeds any grant limit under the
Plan, the grant will be reduced to the minimum extent necessary so as not to
exceed any applicable limit.


iii.All award agreements with Executive governing the terms of the TRSUs or
PRSUs granted pursuant to Section 4.3(a) will include the provision set forth in
Section 1(c)(4) of the form of Executive 2015 TRSU Agreement - Annual Grant
(4-year vesting) previously provided to Executive or a provision comparable to
such provision in all





--------------------------------------------------------------------------------





materials respects, except that in the case of the PRSUs if the award is assumed
or substituted as described in clauses (i) and (ii) of such provision then the
award will convert into a time-based award based on actual performance of the
PRSUs through the closing of the underlying transaction, vesting on the third
anniversary of the date of grant.


4.4Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
"Employee Benefit Plans"), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.


4.5Paid Time-Off. During the Employment Term, the Executive shall be granted 180
paid time-off ("PTO") hours per calendar year (prorated for partial years) in
accordance with the Company's PTO policies, as in effect from time to time, up
to 80 hours of which may be carried over to the following year.


4.6Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.


4.7Indemnification. On or before the Effective Date, the Company and Executive
shall enter into an Indemnification Agreement in the form attached as Exhibit A.


4.8Clawback Provisions. Any amounts payable under this Agreement are subject to
any policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Executive. The Company will make any determination for clawback
or recovery in its reasonable discretion and in accordance with any applicable
law or regulation.


5.Termination of Employment. The Employment Term and the Executive's employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least 30 days advance written
notice of any termination of the Executive's employment. Upon termination of the
Executive's employment during the Employment Term, the Executive shall be
entitled to the compensation and benefits described in this Section 5 and shall
have no further rights to any compensation or any other benefits from the
Company or any of its affiliates.


5.1Termination for Cause or Without Good Reason.  
a.The Executive's employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive's employment is
terminated by the Company for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:


i.any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the Termination Date (as defined below);







--------------------------------------------------------------------------------





ii.any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement; provided that, if
the Executive's employment is terminated by the Company for Cause, then any such
accrued but unpaid Annual Bonus shall be forfeited;


iii.reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy; and


iv.such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company's employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.


Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".
b.For purposes of this Agreement, "Cause" shall mean:


i.the willful and continued failure to perform substantially Executive's
reasonably assigned duties with the Company (or its successor) (other than any
such failure resulting from incapacity due to physical or mental illness) after
a demand for substantial performance is delivered to Executive by the Company
(or its successor) which specifically identifies the manner in which the Company
(or its successor) believes that Executive has not substantially performed
Executive's duties;


ii.the willful engagement in criminal conduct which is materially and
demonstrably injurious to the Company (or its successor);


iii.the commission of an act by Executive, or the failure of Executive to act,
which constitutes gross negligence or gross misconduct;


iv.prior to a Change in Control, the Executive’s conviction of or plea of guilty
or nolo contendere to a crime that constitutes a felony (or state law
equivalent) or a crime that constitutes a misdemeanor involving moral turpitude;
or


v.prior to a Change in Control, the Executive’s material breach of any material
obligation under this Agreement or any other written agreement between the
Executive and the Company.


No act, or failure to act, shall be considered "willful" if the Executive
reasonably believed that the action or omission was in, or not opposed to, the
best interests of the Company (or its successor). Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.





--------------------------------------------------------------------------------





Termination of the Executive's employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board,
finding that the Executive has engaged in the conduct described in any of
(i)-(vi) above. Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have twenty (20)
business days from the delivery of written notice by the Company within which to
cure any acts constituting Cause; provided however, that, if the Company
reasonably expects irreparable injury from a delay of twenty (20) business days,
the Company may give the Executive notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of the Executive's employment without notice and with immediate effect. The
Company may place the Executive on paid leave for up to 60 days while it is
determining whether there is a basis to terminate the Executive’s employment for
Cause. Any such action by the Company will not constitute Good Reason.
c.Except as provided in Section 5.3, for purposes of this Agreement, "Good
Reason" shall mean the occurrence of any of the following, in each case during
the Employment Term without the Executive's written consent:


i.Prior to a Change in Control, a reduction in the Executive’s Base Salary other
than a general reduction in Base Salary that affects all executives in
substantially the same proportions;


ii.In connection with or following a Change in Control, a reduction in the
Executive’s Base Salary;


iii.Prior to a Change in Control, a reduction in the Executive’s Target Bonus
opportunity or a substantial reduction in benefits other than a general
reduction in Target Bonus opportunity or benefits that affects all executives in
substantially the same proportions;


iv.In connection with or following a Change in Control, a reduction in the
Executive’s Target Bonus opportunity or a substantial reduction in benefits;


v.failure to grant Executive the equity award contemplated by Section 4.3(b) of
this Agreement;


vi.a relocation of the Executive's principal place of employment by more than 50
miles;


vii.any material breach by the Company or its successor of any material
provision of this Agreement;


viii.the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;


ix.the Company's failure to nominate the Executive for election to the Board and
to use its best efforts to have him elected and re-elected, as applicable; or





--------------------------------------------------------------------------------





x.a material, adverse change in the Executive's title, authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law).


The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 60 days of the initial
existence of such grounds and the Company has had at least 30 days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within 150 days after the
first occurrence of the applicable grounds, then the Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.
5.2Termination Without Cause or for Good Reason. The Employment Term and the
Executive's employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive's compliance with Section 6, Section 8, and Section 9 of this
Agreement and the Employee Confidentiality Agreement (as defined below) and his
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company that
is reasonably acceptable to the Company and Executive (the "Release") and such
Release not being revoked and becoming effective within 30 days following the
Termination Date (such 30-day period, the "Release Execution Period"), the
Executive shall be entitled to receive the following:


a.a lump sum payment equal to 1.5 times the sum of the Executive's Base Salary
in effect at such time, which shall be paid within 15 days following the end of
the Release Execution Period; provided that, if the Release Execution Period
begins in one taxable year and ends in another taxable year, payment shall not
be made until after the beginning of the second taxable year; and


b.the treatment of any outstanding equity awards shall be determined in
accordance with the terms of the Plan or any successor plan, as the case may be,
and the applicable award agreements.


5.3Death or Disability.  


a.The Executive's employment hereunder shall terminate automatically upon the
Executive's death during the Employment Term, and the Company may terminate the
Executive's employment on account of the Executive's Disability.


b.If the Executive's employment is terminated during the Employment Term on
account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts.


c.For purposes of this Agreement, "Disability" shall mean the Executive's
inability, due to physical or mental incapacity, to perform the essential
functions of his job, with or without reasonable accommodation, for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period or one
hundred twenty (120) consecutive days; provided however, in the event that the
Company temporarily replaces the Executive, or transfers the Executive's duties
or responsibilities to another individual on account of the Executive's
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a Disability,





--------------------------------------------------------------------------------





then the Executive's employment shall not be deemed terminated by the Company
and the Executive shall not be able to resign with Good Reason as a result
thereof. Any question as to the existence of the Executive's Disability as to
which the Executive and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to the Executive and
the Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.


5.4Change in Control Termination.  


a.Notwithstanding any other provision of this Section 5, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive's death or
Disability), in each case in connection with a Change of Control or within
twelve (12) months following a Change in Control, the Executive shall be
entitled to receive the Accrued Amounts and subject to the Executive's
compliance with Section 6, Section 8 and Section 9 of this Agreement and the
Employee Confidentiality Agreement (as defined below) and his execution and
non-revocation of a Release which becomes effective within 30 days following the
Termination Date, the Executive shall be entitled to receive the following:
i.a lump sum payment equal to two (2) times the sum of the Executive's Base
Salary, which shall be paid within 15 days following the end of the Release
Execution Period; provided that, if the Release Execution Period begins in one
taxable year and ends in another taxable year, payment shall not be made until
after the beginning of the second taxable year; and


ii.a lump sum payment equal to the Executive's Target Bonus for the fiscal year
in which the Termination Date (as determined in accordance with Section 5.6)
occurs (or if greater, the year in which the Change in Control occurs), which
shall be paid within fifteen (15) days following the end of the Release
Execution Period; provided that, if the Release Execution Period begins in one
taxable year and ends in another taxable year, payment shall not be made until
after the beginning of the second taxable year.


b.If the Executive timely and properly elects health and dental continuation
coverage under COBRA, the Company shall reimburse the Executive for the monthly
COBRA premium paid by the Executive for himself and his dependents. Such
reimbursement shall be paid to the Executive on the 15th of the month
immediately following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the one year anniversary of the Termination Date; (ii) the date
the Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer or other source. Notwithstanding the
foregoing, if the Company's making payments under this Section 5.4(b) would
violate the nondiscrimination rules applicable to non-grandfathered plans under
the Affordable Care Act (the "ACA"), or result in the imposition of penalties
under the ACA, the parties agree to reform this Section 5.4(b) in a manner as is
necessary to comply with the ACA while preserving the economics to the Executive
(determined on an after-tax basis) of this provision to the maximum extent
possible.







--------------------------------------------------------------------------------





c.Notwithstanding the terms of any equity incentive plan or award agreements, as
applicable:
i.all outstanding unvested stock options and stock appreciation rights granted
to the Executive during the Employment Term shall become fully vested and
exercisable;


ii.all outstanding time-based equity-based compensation awards other than stock
options and stock appreciation rights shall become fully vested and payable, and
the restrictions thereon shall lapse; provided that, any delays in the
settlement or payment of such awards that are set forth in the applicable award
agreement and that are required under Section 409A shall remain in effect; and


iii.all outstanding performance-based equity-based compensation awards shall
become fully vested and payable at the greater of actual performance or target;
provided that, any delays in the settlement or payment of such awards that are
set forth in the applicable award agreement and that are required under
Section 409A shall remain in effect.


d.For purposes of this Agreement, "Change in Control" shall mean the occurrence
of any of the following after the Effective Date:


i.At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board ("Incumbent Directors") shall
cease for any reason to constitute at least a majority thereof; provided,
however, that the term "Incumbent Director" shall also include each new director
elected during such two-year period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office;


ii.Any "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding Common Stock of the Company;


iii.A consolidation, merger or plan of exchange involving the Company ("Merger")
as a result of which the holders of outstanding securities of the Company
ordinarily having the right to vote for the election of directors ("Voting
Securities") immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in their pre-Merger capacity as holders of securities
of any other party to the Merger; or


iv.A sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.


5.5Notice of Termination. Any termination of the Executive's employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive's death)
shall be communicated by written notice of





--------------------------------------------------------------------------------





termination ("Notice of Termination") to the other party hereto in accordance
with Section 26. The Notice of Termination shall specify:


a.The termination provision of this Agreement relied upon;


b.To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated; and


c.The applicable Termination Date.


5.6Termination Date. The Executive's "Termination Date" shall be:


a.If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;
 
b.If the Executive's employment hereunder is terminated on account of the
Executive's Disability, the date that it is determined that the Executive has a
Disability;


c.If the Company terminates the Executive's employment hereunder for Cause or
without Cause, the date the Notice of Termination is delivered to the Executive;
and


d.If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive's Notice of Termination, which shall
be no less than 30 days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the 30 day
notice period for no consideration by giving written notice to the Executive and
for all purposes of this Agreement, the Executive's Termination Date shall be
the date determined by the Company.


Notwithstanding anything contained in this Section 5.6, the Termination Date
shall not occur until the date on which the Executive incurs a "separation from
service" within the meaning of Section 409A.
5.7Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, any amounts
payable pursuant to this Section 5 shall not be reduced by compensation the
Executive earns on account of employment with another employer.


5.8Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of the Company or any of its affiliates.
Executive agrees to execute any resignations, effective on the Termination Date,
requested by the Company.


5.9Section 280G.  


a.If any of the payments or benefits received or to be received by the Executive
(including, without limitation, any payment or benefits received in connection
with a Change in Control or the Executive's termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise) (all such payments





--------------------------------------------------------------------------------





collectively referred to herein as the "280G Payments") constitute "parachute
payments" within the meaning of Section 280G of the Code and would, but for this
Section 5.9, be subject to the excise tax imposed under Section 4999 of the Code
(the "Excise Tax"), then prior to making the 280G Payments, a calculation shall
be made comparing (i) the Net Benefit (as defined below) to the Executive of the
280G Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. If and only if the amount calculated under (i)
above is less than the amount under (ii) above the 280G Payments will be reduced
to the minimum extent necessary to ensure that no portion of the 280G Payments
is subject to the Excise Tax. "Net Benefit" shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 5.9 shall be made in a
manner determined by the Company that is consistent with the requirements of
Section 409A and has the least economic cost to the Executive on a present value
basis, and where more than one 280G Payment has the same economic cost to the
Executive and such payments are payable at different times, such payments will
be reduced on a pro-rata basis.


b.All calculations and determinations under this Section 5.9 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the "Tax Counsel") whose determinations shall be conclusive and binding on the
Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.9. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.


6.Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive's
cooperation in the future. Accordingly, following the termination of the
Executive's employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive's service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive's
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive's Base
Salary on the Termination Date.


7.Employee Confidentiality, Restrictive Covenant and Assignment Agreement. As a
condition of Executive's employment, Executive shall execute and deliver an
Employee Confidentiality, Restrictive Covenant and Assignment Agreement in
substantially the form attached as Exhibit B (the "Employee Confidentiality
Agreement").


8.Restrictive Covenants.


8.1Acknowledgment. The Executive understands that the nature of the Executive's
position gives him access to and knowledge of confidential information of the
Company and places him in a position of trust and confidence with the Company.







--------------------------------------------------------------------------------





The Executive further understands and acknowledges that the Company's ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.
8.2Non-Competition. Because of the Company's legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the 18 months, to run
consecutively, beginning on the last day of the Executive's employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity anywhere in the world.


For purposes of this Section 8, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer or intern to
an entity engaged in any of the same businesses as the Company is engaged in at
the time of Executive's termination, including those engaged in the business of
laser microfabrication or high-capacity test and inspection equipment for the
production of multilayer ceramic capacitors. Prohibited Activity also includes
activity that may require or inevitably requires disclosure of trade secrets,
proprietary information or Confidential Information.


Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.


This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Chief Financial Officer of the Company.


8.3Non-Solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, recruit, attempt to hire or recruit, or induce
the termination of employment of any employee of the Company during 24 months,
to run consecutively, beginning on the last day of the Executive's employment
with the Company.


8.4Non-Solicitation of Customers. The Executive understands and acknowledges
that because of the Executive's experience with and relationship to the Company,
he will have access to and learn about much or all of the Company's customer
information. "Customer Information" includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales.


The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.







--------------------------------------------------------------------------------





The Executive agrees and covenants, during 18 months, to run consecutively,
beginning on the last day of the Executive's employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact, or meet with the Company's current, former or prospective customers for
purposes of offering or accepting goods or services competitive with those
offered by the Company at the time of Executive's termination.


9.Non-Disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers, directors or
customers.


This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Chief Financial Officer of the Company.
10.Acknowledgment. The Executive acknowledges and agrees that the services to be
rendered by him to the Company are of a special and unique character; that the
Executive will obtain knowledge and skill relevant to the Company's industry,
methods of doing business and marketing strategies by virtue of the Executive's
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.


The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 8 and Section 9
of this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; and that he will not be subject to undue hardship by reason
of his full compliance with the terms and conditions of Section 8 and Section 9
of this Agreement or the Company's enforcement thereof.
11.Remedies. In the event of a breach or threatened breach by the Executive of
Section 8 or Section 9 of this Agreement, the Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.


12.Arbitration. Any dispute, controversy or claim arising out of or related to
this Agreement or any breach of this Agreement shall be submitted to and decided
by binding arbitration. Arbitration shall be administered exclusively by the
Arbitration Service of Portland and shall be conducted consistent with the
rules, regulations, and requirements thereof as well as any requirements imposed
by state law. Any arbitral award determination shall be final and binding upon
the parties.


13.Security.


13.1Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time,
including without limitation





--------------------------------------------------------------------------------





those regarding computer equipment, telephone systems, voicemail systems,
facilities access, key cards, access codes, Company intranet, internet, social
media and instant messaging systems, computer systems, e-mail systems, computer
networks, document storage systems, data security, passwords and any and all
other Company facilities, IT resources and communication technologies
("Facilities and Information Technology Resources"); (b) not to access or use
any Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive's
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction, or reverse engineering of, or tampering
with any Facilities and Information Technology Resources or other Company
property or materials by others.


13.2Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, equipment, files, disks, thumb
drives or other removable information storage devices, hard drives, and data and
all Company documents and materials belonging to the Company and stored in any
fashion, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive's possession or control,
including those stored on any non-Company devices, networks, storage locations,
and media in the Executive's possession or control.


14.Publicity. The Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of the
Executive's name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company ("Permitted Uses") without further consent from
or royalty, payment, or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its directors, officers,
employees, and agents from any and all claims, actions, damages, losses, costs,
expenses, and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company's and its agents',
representatives', and licensees' exercise of their rights in connection with any
Permitted Uses.


15.Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Oregon without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Oregon, county of Multnomah. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.


16.Stock Ownership Requirements. During the Employment Term, the Executive shall
be expected to maintain ownership of Company common stock (which, for this
purpose, includes unvested





--------------------------------------------------------------------------------





TRSUs) having a value equal to approximately three times his Base Salary in
accordance with guidelines established by the Board from time to time. The
Executive will be required to meet this ownership requirement within five years
after the Effective Date.


17.Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.


18.Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by Chairman of the Board of the Company. No waiver
by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power, or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power, or privilege.


19.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.


The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.
20.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.


21.Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.







--------------------------------------------------------------------------------





22.Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.


23.Section 409A.


23.1General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with this Section 23 and with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a "separation from service" under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest,
or other expenses that may be incurred by the Executive on account of
non-compliance of such payments and benefits with Section 409A, provided that
such payments and benefits are made and administered in accordance with the
terms of this Agreement.


23.2Specified Employees. If any payment or benefit provided to the Executive in
connection with his termination of employment is determined to constitute
"nonqualified deferred compensation" within the meaning of Section 409A and the
Executive is determined to be a "specified employee" as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the Termination
Date or, if earlier, on the Executive's death (the "Specified Employee Payment
Date"). The aggregate amount of any payments that would otherwise have been paid
before the Specified Employee Payment Date shall be paid to the Executive in a
lump sum on the Specified Employee Payment Date (without interest) and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.


23.3Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:


a.the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;


b.any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and


c.any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.


24.Notification to Subsequent Employer. When the Executive's employment with the
Company terminates, the Executive agrees to notify any subsequent employer of
the restrictive covenants sections





--------------------------------------------------------------------------------





contained in this Agreement. The Executive will also deliver a copy of such
notice to the Company before the Executive commences employment with any
subsequent employer. In addition, the Executive authorizes the Company to
provide a copy of the restrictive covenants sections of this Agreement to third
parties, including but not limited to, the Executive's subsequent, anticipated,
or possible future employer.


25.Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.


26.Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):


If to the Company:
Electro Scientific Industries, Inc.
13900 NW Science Park Drive
Portland, OR 97229-5497
Facsimile: (503) 574-2457
Attention: Chief Financial Officer
If to the Executive:
Michael D. Burger
_____________
_______________


27.Representations of the Executive. The Executive represents and warrants to
the Company that:
The Executive's acceptance of employment with the Company and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement, or understanding to which
he is a party or is otherwise bound.
The Executive's acceptance of employment with the Company and the performance of
his duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.


28.Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.


29.Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.





--------------------------------------------------------------------------------





30.Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------









Signature Page to Employment Agreement - Michael D. Burger
Execution Version
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
ELECTRO SCIENTIFIC INDUSTRIES, INC.
 
By_____________________
Name: Richard A. Wills
Title: Chairman of the Board

 
 
EXECUTIVE
 
Signature: _____________________
Print Name: Michael D. Burger

 





--------------------------------------------------------------------------------









EXHIBIT A
Form of Indemnification Agreement


(see attached)





--------------------------------------------------------------------------------









EXHIBIT B
Form of Employee Confidentiality and Assignment Agreement


(see attached)





